                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO


    RICHARD LARSON,
                                                        Case No. 1:17-cv-00050-DCN
                          Petitioner,
                                                        MEMORANDUM DECISION AND
         v.                                             ORDER

    RANDY BLADES,

                          Respondent.


        Pending before the Court is a Second Amended Petition for Writ of Habeas Corpus

filed by Idaho state prisoner Richard Larson (“Petitioner” or “Larson”), challenging

Petitioner’s Bonner County convictions on two counts of aggravated assault. Dkt. 15.

        On June 5, 2019, the Court granted Respondent’s Motion for Partial Summary

Dismissal and dismissed all but one of Petitioner’s claims as procedurally defaulted. Dkt.

29. The only remaining claim, Claim 7, is now ripe for adjudication.1

        The Court takes judicial notice of the records from Petitioner’s state court

proceedings, which have been lodged by Respondent. Dkt. 23; see also Fed. R. Evid.




1
  Petitioner did not comply with the Court’s order to file a reply in support of the merits of Claim 7. See
Dkt. 33. Instead, Petitioner’s briefing addresses only the procedurally defaulted claims that have already
been dismissed. See Dkt. 36. Therefore, Claim 7 is subject to dismissal, without further discussion, pursuant
to Rule 41(b) of the Federal Rules of Civil Procedure. See Rule 12 of the Rules Governing § 2254 Cases
(“Habeas Rules”) (“The Federal Rules of Civil Procedure, to the extent that they are not inconsistent with
any statutory provisions or these rules, may be applied to a proceeding under these rules.”). However, the
Court will also go on to address Claim 7 on the merits.


MEMORANDUM DECISION AND ORDER - 1
201(b); Dawson v. Mahoney, 451 F.3d 550, 551 n.1 (9th Cir. 2006). Having carefully

reviewed the record in this matter, including the state court record, the Court concludes

that oral argument is unnecessary. See D. Idaho L. Civ. R. 7.1(d).

       Accordingly, the Court enters the following Order denying habeas corpus relief on

Claim 7.

                     MOTION FOR EVIDENTIARY HEARING

       Petitioner moves for an evidentiary hearing “to develope [sic] Claims No. 1, 2, 3, 4,

5, 8, 9, 10, and 11.” Dkt. 35 at 2. Because the Court has already dismissed these claims, the

Court will deny Petitioner’s motion.

                                     BACKGROUND

       Absent clear and convincing evidence to the contrary, see 28 U.S.C. § 2254(e)(1),

the following facts of Petitioner’s case, as described by the Idaho Court of Appeals, are

presumed correct:

                     Lora Adams moved to Idaho and briefly dated Larson,
              her neighbor. After the relationship soured and Adams
              attempted to avoid contact, Larson was upset and made
              repeated efforts to convince Adams to continue dating him.
              Adams later began dating another man, John Bilsky. It is
              undisputed that Larson and Adams had an altercation, that
              Bilsky arrived shortly thereafter, and that Bilsky and Larson
              both discharged their firearms. The parties sharply dispute the
              details of the occurrence, but Larson was charged with two
              counts of aggravated assault, Idaho Code §§ 18–901, 18–905.

                     At Larson’s trial, Adams and Bilsky testified as follows.
              They said that Larson was chronically abusive toward Adams,
              having repeatedly verbally and physically threatened her, and
              that Larson’s violent behavior escalated on the day in question.
              In order for Adams to reach her home, she had to travel over a
              private road, a portion of which passed through Larson’s


MEMORANDUM DECISION AND ORDER - 2
         property. Larson had placed two cables across the road at
         points on his property, using them as makeshift gates. Because
         of Larson’s threatening behavior, Adams began notifying
         Bilsky when she was heading home and would be passing over
         Larson’s land.

                 On the afternoon in question, Adams called Bilsky to
         tell him she was nearly home. When Adams came upon the
         first cable gate, she saw Larson in the vicinity and she relayed
         that information to Bilsky. Adams got out of her SUV to move
         the cable so that she could pass. Larson approached her angrily
         and drunkenly, shouted obscenities, and physically prevented
         her from getting back into her SUV. Adams tried to get away,
         but Larson slammed her hand in the vehicle door.

                 Adams responded by kicking Larson. Larson then
         punched Adams and threw her to the ground, straddled her, and
         placed his gun on her face, saying, “I’m going to kill you and
         I want you to be more afraid than you’ve ever been in your
         life.” Keeping one hand on his gun, Larson choked Adams with
         his other hand until Bilsky arrived.

                When Adams did not arrive at home quickly, Bilsky
         became worried. He grabbed his revolver and walked from
         Adams’ home toward the first gate. As he approached and
         walked around to the passenger side of Adams’ vehicle, he saw
         Larson. Larson pointed his gun at Bilsky and took a position at
         the rear of Adams’ SUV. From that position, Larson told
         Bilsky to leave and threatened to kill him. Bilsky took a
         position at the front driver’s side of the SUV and moved back
         and away from the vehicle, keeping the vehicle between
         himself and Larson. Thereafter, Larson, standing at the rear
         driver’s side of the vehicle, fired several shots at Bilsky, but
         did not hit him. Bilsky returned fire. After Bilsky’s second
         shot, Larson lowered his weapon. Bilsky and Adams fled in the
         SUV, afraid that Larson would reload and continue firing. In
         support of Adams’ testimony, the State submitted pictures of
         her injuries. Those photographs depict redness circling the
         front of Adams’ neck, over her trachea; red marks on both sides
         of Adams’ face with two parallel scratches on the left side of
         her face; redness on Adams’ torso; and a cut on Adams’ hand.




MEMORANDUM DECISION AND ORDER - 3
                    Larson’s testimony sharply contradicted the testimony
             of Adams and Bilsky. Larson said that he went to speak to
             Adams because she had repeatedly removed the surveyor’s
             tape placed on the cable gates to increase visibility and refused
             to close the cable gates after passing through them, leaving the
             cables in the snow bank. When Adams arrived at the gate, he
             respectfully asked her to close the gate after passing through.
             Adams responded by apologizing for her interference with the
             gate. As Adams went back to her SUV, Larson tripped and fell
             into the vehicle’s door, trapping Adams’ hand between the
             door and the body of the vehicle and injuring her. Larson
             immediately apologized, but Adams attacked Larson, trying to
             knee him in the groin. Larson defended himself by pushing her
             into the snow. While Larson and Adams fought, Bilsky arrived
             at the area. Larson did not see him arrive, but heard him ask
             Adams if she was alright. Before Larson could turn around and
             face Bilsky, Bilsky shot Larson. Larson drew and repeatedly
             discharged his firearm until he was out of bullets. He testified
             that he “emptied [his] weapon just instinctually” because he
             had been shot and that he did not point his weapon at either
             Bilsky or Adams. After Bilsky and Adams fled, neighbors who
             had heard the shots called 911 for help and provided first aid.
             Larson was taken to the hospital for treatment of his gunshot
             wound.

                    Investigating police officers collected both Larson’s
             Ruger .44 Magnum Red Hawk and Bilsky’s Taurus .357.
             When seized, Bilsky’s weapon contained two spent shell
             casings and five unspent bullets. Larson’s weapon had been
             emptied by a neighbor who removed the empty shell casings at
             the scene while providing first aid to Larson. Officers found
             six spent .44 Magnum shell casings consistent with Larson’s
             six-chamber firearm.

             Larson was charged with two counts of aggravated assault, one
             count alleging that he threatened Adams with a firearm and one
             count alleging that he threatened Bilsky or attempted to injure
             him with a firearm, all in violation of I.C. §§ 18-901, 18-905.

State v. Larson, 344 P.3d 910, 912–13 (Idaho Ct. App. 2014).




MEMORANDUM DECISION AND ORDER - 4
       A jury convicted Petitioner on both charges. The Idaho Court of Appeals affirmed

Petitioner’s convictions, and the Idaho Supreme Court denied review. State’s Lodging B-

8; B-14; B-15.

                               DISCUSSION OF CLAIM 7

1.     Habeas Corpus Standard of Law

       A federal court may grant habeas corpus relief when it determines that the petitioner

“is in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). If the state court has adjudicated a claim on the merits, habeas relief is

further limited by § 2254(d), as amended by the Anti-terrorism and Effective Death Penalty

Act of 1996 (“AEDPA”). Under AEDPA, federal habeas relief may be granted only where

the state court’s adjudication of the petitioner’s claim:

                 (1)   resulted in a decision that was contrary to, or
                       involved an unreasonable application of, clearly
                       established Federal law, as determined by the
                       Supreme Court of the United States; or

              (2)      resulted in a decision that was based on an
                       unreasonable determination of the facts in light
                       of the evidence presented in the State court
                       proceeding.

28 U.S.C. § 2254(d).

       However, in this case, the Idaho Court of Appeals did not address the merits of

Petitioner’s prosecutorial misconduct claim, which he properly presented in his appellate

briefing. See State’s Lodging B-1 at 11–17; B-3 at 3–5. Instead, the appellate court appears

to have addressed Claim 7 only as a state law claim that the prosecutor’s statement of law

was incorrect, not that the prosecutor violated due process by committing misconduct. The


MEMORANDUM DECISION AND ORDER - 5
court concluded that, although the prosecutor inaccurately described the law during closing

argument—and, therefore, the trial court erred by overruling Petitioner’s objections—the

error was harmless. State’s Lodging B-8 at 6–13.

       Because Petitioner properly presented Claim 7 but the Idaho Court of Appeals did

not adjudicate it, this Court must review the claim de novo—meaning without deferring to

the state court’s legal conclusions. Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).

When considering a habeas claim de novo, a district court may, as in the pre-AEDPA era,

draw from both United States Supreme Court and well as circuit precedent, limited only

by the non-retroactivity rule of Teague v. Lane, 489 U.S. 288 (1989). Even under de novo

review, however, the federal court still must apply the presumption of correctness found in

28 U.S.C. § 2254(e)(1) to any facts found by the state courts. Pirtle, 313 F.3d at 1167. That

presumption can be rebutted, but the petitioner must do so by clear and convincing

evidence.

       If a petitioner succeeds in demonstrating a constitutional error in his conviction, he

still is not entitled to federal habeas relief unless he “can establish that [the error] resulted

in ‘actual prejudice.’” Brecht v. Abrahamson, 507 U.S. 619, 637 (1993). Under the Brecht

standard, an error is not harmless, and habeas relief must be granted, only if the federal

court has “grave doubt about whether a trial error of federal law had substantial and

injurious effect or influence in determining the jury’s verdict.” O’Neal v. McAninch, 513

U.S. 432, 436 (1995) (internal quotation marks omitted).

2.     Petitioner Is Not Entitled to Habeas Relief on Claim 7

       In Claim 7, Petitioner asserts that the prosecutor committed misconduct by


MEMORANDUM DECISION AND ORDER - 6
misstating the law in closing argument as to the intent required to convict a defendant of

aggravated assault. Dkt. 15 at 12–12A (ECF pp. 16–17).

       For the following reasons, the Court concludes, on de novo review, that the

prosecutor did not commit misconduct during closing argument.

       A.     Prosecutorial Misconduct Standard of Law

       The Due Process Clause of the Fourteenth Amendment guarantees the right to a fair

trial, and prosecutors have a “duty to refrain from improper methods calculated to produce

a wrongful conviction.” Berger v. United States, 295 U.S. 78, 88 (1935). However, such

methods will warrant habeas relief only if they “‘so infected the trial with unfairness as to

make the resulting conviction a denial of due process.’” Darden v. Wainwright, 477 U.S.

168, 180 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)).

       A court must consider the record as a whole when considering claims of

prosecutorial misconduct, because even a prosecutor’s inappropriate or erroneous

comments or conduct may not be sufficient to undermine the fairness of the proceedings

when viewed in context. See United States v. Young, 470 U.S. 1, 16–17 (1985); Darden,

477 U.S. at 182 (applying Young); see also Donnelly, 416 U.S. at 647–48 (distinguishing

between “ordinary trial error of a prosecutor” and the type of “egregious misconduct …

[that] amount[s] to the denial of constitutional due process”). The “touchstone of due

process analysis in cases of alleged prosecutorial misconduct is the fairness of the trial, not

the culpability of the prosecutor.” Smith v. Phillips, 455 U.S. 209, 219 (1982).

       A prosecutor “should not use arguments calculated to inflame the passions or

prejudices of the jury.” Darden, 477 U.S. at 192 (internal quotation marks omitted).


MEMORANDUM DECISION AND ORDER - 7
However, a prosecutor’s closing argument, “billed in advance to the jury as a matter of

opinion not of evidence,” is “seldom carefully constructed” and may contain “[i]solated

passages” that are “less than crystal clear.” Donnelly, 416 U.S. at 646-47. A court must not

“lightly infer that a prosecutor intends an ambiguous remark to have its most damaging

meaning or that a jury, sitting through lengthy exhortation, will draw that meaning from

the plethora of less damaging interpretations.” Id. at 647. Therefore, a prosecutor’s

argument “must be examined within the context of the trial to determine whether the

prosecutor’s behavior amounted to prejudicial error. In other words, the Court must

consider the probable effect the prosecutor’s [improper argument] would have on the jury’s

ability to judge the evidence fairly.” Young, 470 U.S. at 12.

       Additionally, “[a] prosecutor should not misstate the law in closing argument.”

United States v. Berry, 627 F.2d 193, 200 (9th Cir. 1980). Among the factors to be

considered when determining whether a misstatement of the law is egregious enough to

constitute a due process violation are (1) whether the misstatement was inadvertent or

purposeful, (2) whether the misstatement was isolated or pervasive, and (3) with respect to

a misstated element of the offense, whether the evidence of that element was

overwhelming. Deck v. Jenkins, 814 F.3d 954, 981 (9th Cir. 2016); see also Allen v.

Woodford, 395 F.3d 979, 998 (9th Cir. 2005) (holding that improper comments by

prosecutor did not deprive defendant of a fair trial, “given the trial court’s instruction that

statements by counsel were not evidence, and given the weight of the evidence against [the

defendant]”.).

       Further, a prosecutor’s misstatements of the law “are subject to objection and to


MEMORANDUM DECISION AND ORDER - 8
correction” by the trial court. Deck, 814 F.3d at 981 (quoting Boyde v. California, 494 U.S.

370, 384 (1990). Because a jury “is presumed to follow the trial court’s instructions,” a

“slight misstatement of law by a prosecutor can be rendered harmless by the court’s proper

instruction to the jury.” Id. at 979 (internal quotation marks omitted). However, jury

instructions cannot “neutralize[]” the incorrect statement if the instructions “do not in any

way address ‘the specific statements of the prosecutor.” Id. at 982 (quoting United States

v. Weatherspoon, 410 F.3d 1142, 1151 (9th Cir. 2005)).

       B.     Factual Basis of Claim 7

       In Idaho, assault can be committed in one of two ways:

              (a) An unlawful attempt, coupled with apparent ability, to
              commit a violent injury on the person of another; or

              (b) An intentional, unlawful threat by word or act to do
              violence to the person of another, coupled with an apparent
              ability to do so, and doing some act which creates a well-
              founded fear in such other person that such violence is
              imminent.

Idaho Code § 18-901. Petitioner was charged under subsection (b), the “threat” form of

assault, with respect to Adams. He was charged under both subsections, the “threat” and

“attempt” forms of assault, with respect to Bilsky. Larson, 344 P.3d at 911–12.

       The intent element with respect to the threat form of assault requires the prosecution

to prove that the defendant had the “intent to make a threat.” State v. Pole, 79 P.3d 729,

732 (Idaho Ct. App. 2003). That is, assault by threat requires an actual intent to threaten.

The mere intent to point a gun at someone is insufficient.

       The attempt form of assault also requires a specific intent. When a person is charged



MEMORANDUM DECISION AND ORDER - 9
with the attempt to commit a crime, the prosecution “bears the burden of proving that the

defendant intended to commit the crime.” State v. Pratt, 873 P.2d 800, 812 (Idaho 1993).

Therefore, “assault by attempt to commit a violent injury requires actual intent to injure.”

Larson, 344 P.3d at 916. Again, the intent to point a gun at someone is not sufficient.

       In Petitioner’s case, during closing argument the prosecutor misstated the intent

element required for assault:

              [Prosecutor]:        Preliminarily, I do want to draw your
                                   attention to Jury Instruction 13 as it is not
                                   a model of clarity. It states: “In every
                                   crime or public offense there must exist a
                                   union or joint operation of act and intent.”
                                   I submit that the word “intent” in this
                                   context does not mean the intent to
                                   commit a crime.

              [Defense Counsel]: Objection, your Honor.

              …

                                   … The—it’s not up to the prosecution to
                                   explain the jury instructions. He can argue
                                   what they mean but he cannot explain or
                                   elucidate.

              [Trial Court]:       He can argue his. Go ahead ….

              …

              [Prosecutor]:        What that jury instruction speaks to you is
                                   you don’t have to have the intent to
                                   commit the crime itself; you have the
                                   intent to commit the interdicted act. That
                                   is, you don’t have to have the intent to
                                   commit the crime of aggravated assault;
                                   you have to have the intent to point and
                                   point the weapon, use—

              [Defense Counsel]: Objection again.


MEMORANDUM DECISION AND ORDER - 10
                [Prosecutor]             —so in an assaultive manner—

                [Defense Counsel]: He is explaining and definite what that
                                   means, sir.

                [Trial Court]:           I’m going to allow this as argument.

                …

                [Prosecutor]:            So unlike a DUI, to put it in context, you
                                         don’t have to have the intent to drive
                                         while under the influence of alcohol; you
                                         simply have to have the intent to drive the
                                         automobile. That’s what that instruction
                                         means.

State’s Lodging A-2 at 795–97 (emphasis added).

        The prosecutor essentially argued that, to convict Petitioner of assault—either by

threat or by attempt—the state had to prove only that Petitioner intended to point the gun

at Adams and Bilsky—not that he intended to threaten either of them or intended to commit

a violent injury against Bilsky. The Idaho Court of Appeals recognized in Petitioner’s

direct appeal that the prosecutor’s argument was incorrect.2 Instead, the state bore the

burden of proving that Petitioner intended to threaten Adams and that he either intended to

threaten or intended to injure Bilsky.

        C.      The Prosecutor’s Misstatements of the Intent Requirement Did Not
                Deprive Petitioner of Due Process of Law

        On de novo review, the Court cannot conclude that the prosecutor’s misstatements

of the law constituted misconduct in violation of the Due Process Clause.


2
  Even though the Court is reviewing the decision of the Idaho Court of Appeals de novo, that court’s
interpretation of Idaho state law is binding on this Court. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005)
(per curiam) (“We have repeatedly held that a state court's interpretation of state law, including one
announced on direct appeal of the challenged conviction, binds a federal court sitting in habeas corpus.”).


MEMORANDUM DECISION AND ORDER - 11
       As for the first factor identified in Deck, the Court concludes that the prosecutor’s

misstatements of the intent element were inadvertent. Although the prosecutor certainly

intended to inform the jury of his belief as to what the law required, there is no evidence

that the prosecutor purposefully misstated the law. It is equally likely that the prosecutor

simply believed, incorrectly, that the law required only a general, rather than a specific,

intent. Thus, the misstatements did not constitute a purposeful attempt to mislead the jury

as to the intent requirements. See Deck, 814 F.3d at 981.

       The second Deck factor, the frequency of the misstatements. does not weigh heavily

in either direction. The prosecutor’s misstatements of the law were not isolated, given that

the prosecutor made several objectionable statements in the course of explaining the intent

element. However, neither were those misstatements pervasive within the context of the

prosecutor’s entire closing argument, which, including rebuttal, covers nearly 13 pages of

the transcript.

       The third Deck factor is the strength of the evidence that Petitioner had the requisite

intent to threaten Adams and the intent to threaten or to injure Bilsky. The Court concludes

the evidence of that intent is overwhelming.

       Petitioner’s story was drastically different from that told by Adams and Bilsky at

trial. By rejecting Petitioner’s claim of self-defense and finding him guilty, the jury

necessarily credited the testimony of Adams and Bilsky and rejected that of Petitioner.

       Adams testified that Petitioner shoved a gun in her face and told her he would kill

her. The only reasonable interpretation of those acts is that Petitioner intended to threaten

Adams. And Bilsky testified that Petitioner threatened to kill Bilsky, pointed a gun at him,


MEMORANDUM DECISION AND ORDER - 12
and fired towards him. Once again, the only reasonable interpretation of that act is that

Petitioner intended to threaten or to injure Bilsky. Therefore, the evidence accepted by the

jury overwhelmingly shows that Petitioner acted with the intent required for conviction on

both assault charges.

       Finally, the trial court instructed the jury that “arguments and statements by [the]

lawyers are not evidence.” State’s Lodging A-2 at 783. Thus, the jury was aware that, in a

conflict between an instruction and a closing argument, the jurors must rely on the

instruction. See Allen, 395 F.3d at 998.

       The jury instructions also accurately quoted the assault statute:

              An assault is committed when a person, one, unlawfully
              attempts with apparent ability to commit a violent injury on the
              person of another or, two, intentionally and unlawfully
              threatens by word or act to do violence to the person of another
              with apparent ability to do so and does some act which creates
              a well-founded fear in the other person that such violence is
              imminent.

State’s Lodging A-2 at 784 (emphasis added). These instructions plainly communicated to

the jury that Petitioner could not be found guilty of the assault on Adams unless he

intentionally threatened her, and that he could not be found guilty of the assault on Bilsky

unless he intentionally threatened or attempted to injure Bilsky.

       Because the Court presumes that the jury followed these instructions, the trial

court’s instructions to the jury cured the prosecutor’s mistaken explanation of the intent

element. See Deck, 814 F.3d at 979. Therefore, Petitioner has not shown that the

prosecutor’s misstatements of law rose to the level of a due process violation, and he is not

entitled to relief of Claim 7.


MEMORANDUM DECISION AND ORDER - 13
                                               ORDER

        IT IS ORDERED:

        1.      Petitioner’s Motion for Evidentiary Hearing (Dkt. 35) is DENIED.

        2.      Claim 7 of the Second Amended Petition is DENIED on the merits.3 Because

                all of Petitioner’s other claims have already been dismissed, this entire action

                is DISMISSED with prejudice.

        3.      The Court does not find its resolution of this habeas matter to be reasonably

                debatable, and a certificate of appealability will not issue. See 28 U.S.C.

                § 2253(c); Habeas Rule 11. If Petitioner wishes to appeal, he must file a

                timely notice of appeal with the Clerk of Court. Petitioner may seek a

                certificate of appealability from the Ninth Circuit by filing a request in that

                court.


                                                        DATED: January 28, 2020


                                                        _________________________
                                                        David C. Nye
                                                        Chief U.S. District Court Judge




3
 Alternatively, Claim 7 is dismissed for failure to comply with a Court order. See Fed. R. Civ. P. 41(b);
Habeas Rule 12.


MEMORANDUM DECISION AND ORDER - 14
